                       Case 5:20-cv-01205 Document 1-2 Filed 10/12/20 Page 1 of 2
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO         DIVISION

                                      Supplement to JS 44 Civil Cover Sheet
                                     Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                    The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.


    County Court at Law No. 10, Bexar County, Texas
    Case No. 2020CV04348
    Eric Ortiz, individually and on behalf of all others similarly situated v. Midland Credit Management, Inc.




2. Was jury demand made in State Court?                       Yes                   No
   If yes, by which party and on what date?

    Plaintiff Eric Ortiz                                                                      September 11, 2020
   Party Name                                                                                Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

    Plaintiff, Eric Ortiz
    William M. Clanton (Bar No. 24049436), Law Office of Bill Clanton, P.C.
    926 Chulie Drive
    San Antonio, TX 78216
    Telephone: (210) 226-0800
    Facsimile: (210) 338-8660
    E-Mail: bill@clantonlawoffice.com

    Defendant, Midland Credit Management, Inc.
    Cory W. Eichhorn (Bar No. 576761), Holland & Knight LLP
    701 Brickell Avenue, Suite 3300
    Miami, FL 33131
    Telephone: (305) 374-8500
    Facsimile: (305) 789-7799
    E-Mail: cory.eichhorn@hklaw.com



   TXWD - Supplement to JS 44 (Rev. 10/2004)
                     Case 5:20-cv-01205 Document 1-2 Filed 10/12/20 Page 2 of 2

2. List all parties that have not been served at the time of the removal, and the reason(s) for
   non-service.


     None




3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
   removal from the case.


     None




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
   designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
   include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).
     None




VERIFICATION:



                                                                             October 12, 2020
    Attorney
         ney for Removing Party                                              Date



     Defendant Midland Credit Management, Inc.
    Party/Parties




TXWD - Supplement to JS 44 (Rev. 10/2004)
